ORDER
PER CURIAM:
Petitioner, an inmate of the Montana State Prison, appearing pro se, seeks a writ of mandate.
The fact situation as set forth in the petition is that petitioner was sentenced to a term of 15 years on July 12, 1960. On or about July 19, 1970, he escaped and on July 29, 1970, he was arrested for assault and robbery in Portland, Oregon; he was then incarcerated in the county jail at Portland until October 29, 1970. Petitioner further alleges that he entered a plea of guilty and was sentenced to a term of 8 years; that he was paroled to the Montana State Prison on November *53828, 1972; that he was credited with the time served in the Oregon State Prison from October 28, 1970 to October 30,1972, on his Montana sentence.
Petitioner now seeks credit for the period of time he spent in the Portland county jail awaiting trial on the assault and robbery charge. He contends that he is entitled to this by virtue of section 95-2215, R.C.M.1947, the applicable part of which provides:
“Credit for incarceration prior to conviction, (a) Any person incarcerated on a bailable offense and against whom a judgment of imprisonment is rendered shall be allowed credit for each day of incarceration prior to or after conviction except that in no case shall the time allowed as a credit exceed the term of the prison sentence rendered.”
This statute has application only to Montana offenses and sentences and has no application to time served in other state’s prisons, or jails.
The petition is therefor denied and the proceeding is dismissed.